Exhibit 10.18


FIRST AMENDMENT TO THE
UNITED COMMUNITY BANKS
DEFERRED COMPENSATION PLAN
(As Amended and Restated Effective as of January 1, 2017)
WHEREAS, UNITED COMMUNITY BANKS, INC. (the "Company"), a Georgia bank holding
company located in Blairsville, Georgia, maintains the United Community Banks
Deferred Compensation Plan, effective as of October 21, 2004, as amended and
restated as of January 1 2017 (the "Plan"); and
WHEREAS, the Company desires to amend the claims procedures under the Plan,
effective as of April 1, 2018 (the "Effective Date"), to reflect the final
Department of Labor regulations regarding any claim under the Plan based on a
Disability; and
WHEREAS, Plan Section 9.1 permits the modification or amendment of the Plan from
time to time, by action of the Board of Directors of the Company (the "Board"),
or by action of the Compensation Committee of the Board.
NOW, THEREFORE, the Plan is hereby amended, effective as of the Effective Date,
as follows:
1.    Effective as of April 1, 2018, Section 8.7(d) of the Plan shall be amended
and restated in its entirety to read as follows:
(d) Notwithstanding the claims procedure set forth in (a), (b) or (c) above, the
following claims procedure shall apply for any claim based on a Disability.
(1)
If a Participant applies for a benefit under the Plan based on a Disability, and
in the event a claim for benefits is wholly or partially denied by the Plan
Administrator, the Plan Administrator shall, within a reasonable period of time,
but no later than forty-five (45) days after receipt of the claim, notify the
claimant in writing of the denial of the claim. This forty-five (45) day period
may be extended up to thirty (30) days if such an extension is necessary due to
matters beyond the control of the Plan, and the claimant is notified, prior to
the expiration of the initial forty-five (45) day period, of the circumstances
requiring the extension of time and the date by which the Plan Administrator
expects to render a decision. If, prior to the end of the first thirty (30) day
extension period, the Plan Administrator determines that, due to matters beyond
the control of the Plan, a decision cannot be rendered within that extension
period, the period for making the determination may be extended for up to an
additional thirty (30) days, provided that the Plan Administrator notifies the
claimant, prior to the expiration of the first thirty (30) days extension
period, of the circumstances requiring the extension and the date as of which
the Plan Administrator expects to render a decision. In the case of any
extension, the notice of extension also shall specifically explain the standards
on which entitlement to a benefit upon a Disability is based, the unresolved
issues that prevent a decision on the claim, and the additional information
needed to resolve those issues, and the claimant shall be afforded at least
forty-five (45) days within which to provide the specified information, if any.

(2)
If the Plan Administrator denies the claim for a Disability benefit in whole or
in part, the claimant shall be provided with notice, written in a culturally and
linguistically appropriate manner, of the denial stating the specific reason for
the denial; reference to the specific Plan



1

--------------------------------------------------------------------------------




provisions on which the denial is based; a discussion of the decision, including
any explanation for disagreeing with or not following (i) the views presented by
the claimant of health care professionals treating the claimant and vocational
professionals who evaluated the claimant, (ii) the views of medical or vocation
experts whose advice was obtained on behalf of the Plan in connection with the
adverse benefit determination, without regard to whether the advice was relied
upon in making the determination, and (iii) any disability determinations made
by the Social Security Administration; a description of any additional material
or information necessary for the claimant to perfect the claim and an
explanation of why such material or information is necessary; and a description
of the Plan's review procedures (as set forth below) and the time limits
applicable to such procedures, including the claimant's right to bring civil
action following an adverse benefit determination. The notice will specify
whether or not an internal rule, guideline, protocol, or other similar criterion
was relied upon in making the adverse determination, and if so, the specific
rule, guideline, protocol, or other similar criterion shall be provided to the
claimant free of charge, or the claimant shall be informed that such rule,
guideline, protocol, or other criterion shall be provided free of charge upon
request. If the claim denial is based on an exclusion or limit (such as a
medical necessity requirement or an experimental treatment exclusion), the
claimant shall be provided with an explanation of the scientific or clinical
judgment, applying the terms of the Plan to the claimant's circumstances, or the
claimant shall be informed that such explanation shall be provided free of
charge upon request.
(3)
If the claim for a Disability benefit is denied in full or in part, the claimant
shall have the right to appeal the decision by sending a written request for
review to the Plan Administrator within one hundred eighty (180) days of his
receipt of the claim denial notification. The claimant may submit written
comments, documents, records, and other information relating to his or her claim
for benefits. Upon request, the claimant shall be provided free of charge and
reasonable access to, and copies of, all documents, records and other
information relevant to his claim.

(4)
Upon receipt of the claimant's appeal of the denial of his claim, the Plan
Administrator shall conduct a review that takes into account all comments,
documents, records, and other information submitted by the claimant or his
authorized representative relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.
The review shall not afford deference to the initial benefit determination and
shall be conducted by an individual who is neither the individual who made the
adverse benefit determination that is the subject of the appeal, nor the
subordinate of such individual. If a claim is denied due a medical judgment, the
reviewer will consult with a healthcare professional who has appropriate
training and experience in the field of medicine involved in the medical
judgment. The healthcare professional consulted will not be the same person
consulted in connection with the initial benefit decision (nor be the
subordinate of that person). The decision on review also will identify any
medical or vocational experts who advised the reviewer in connection with the
original benefit decision, even if the advice was not relied upon in making the
decision.

(5)
The Plan Administrator shall notify the claimant of its determination on review
within a reasonable period of time, but generally not later than forty-five (45)
days after receipt of the request for review, unless the Plan Administrator
determines that special circumstances require an extension of time for
processing the claim. If the Plan Administrator determines that an extension of
time for processing is required, written notice of the extension will be
furnished



2

--------------------------------------------------------------------------------




to the claimant prior to the termination of the initial forty-five (45) day
period. In no event shall such extension exceed a period of forty-five (45) days
from the end of the initial period. The extension notice shall indicate the
special circumstances requiring extension of time and the date by which the Plan
Administrator expects to render the determination on review.
(6)
If the Plan Administrator anticipates denying the claimant's appeal, in whole or
in part, the Plan Administrator will provide to the claimant (i) any new or
additional evidence considered, relied upon, or generated in connection with the
claim by the Plan; and (ii) if the anticipated adverse determination is based on
a new or additional rationale, the rationale for the determination. Such
information shall be provided as soon as possible and sufficiently in advance of
the date the Plan Administrator is required to render its decision to provide
the claimant a reasonable opportunity to review the information and submit a
response.

(7)
If the Plan Administrator denies the claim on appeal, it shall notify the
claimant in a culturally and linguistically appropriate manner of the specific
reason or reasons for the adverse determination; reference to the specific Plan
provisions on which the adverse determination is based; a discussion of the
decision, including any explanation for disagreeing with or not following (i)
the views presented by the claimant of health care professionals treating the
claimant and vocational professionals who evaluated the claimant, (ii) the views
of medical or vocation experts whose advice was obtained on behalf of the Plan
in connection with the adverse benefit determination, without regard to whether
the advice was relied upon in making the determination, and (iii) any disability
determinations made by the Social Security Administration; a statement that the
claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to his claim; and a statement indicating the claimant's right to file a lawsuit
upon completion of the claims procedure process. The notice will specify whether
or not an internal rule, guideline, protocol, or other similar criterion was
relied upon in making the adverse determination, and if so, the specific rule,
guideline, protocol, or other similar criterion shall be provided to the
claimant free of charge, or the claimant shall be informed that such rule,

guideline, protocol, or other criterion shall be provided free of charge upon
request. If the claim denial is based on an exclusion or limit (such as a
medical necessity requirement or an experimental treatment exclusion), the
claimant shall be provided with an explanation of the scientific or clinical
judgment, applying the terms of the Plan to the claimant's circumstances, or the
claimant shall be informed that such explanation shall be provided free of
charge upon request.


2.    Effective as of April 1, 2018, Section 8.7(e) of the Plan shall be amended
and restated in its entirety to read as follows:
(e) The Participant or other claimant shall only have ninety (90) days from the
date of receipt of the Plan Administrator's final decision on review in which to
file suit regarding a claim for benefits under the Plan. If suit is not filed
within such ninety (90) days, it shall be forever barred. The Plan
Administrator's decisions made hereunder shall be final and binding on all
interested parties. Any civil action by a claimant must be based only on the
issues identified during the administrative review process. Judicial review will
be limited to the Plan document and the record developed during the
administrative review process.


3.    All of the other terms of the Plan shall remain in full force and effect.


3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Amendment to the Plan to be duly
executed by its authorized officer to be effective as of April 1, 2018.
UNITED COMMUNITY BANKS, INC.
By:    /s/ Jimmy Tallent __________


Name:    Jimmy Tallent______________


Title:    Chairman and CEO__________
ATTEST:


By:    /s/ Lori _McKay_____________


Name:     Lori McKay________________


Title:    Corporate Secretary___________












4